DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/9/21 have been fully considered but they are not persuasive.  
Applicant’s arguments are based generally around the claimed “substantially flat washer disposed between the brake arm and support arm, wherein the substantially flat washer is composed of a high-lubricity material adapted to reduce friction between the brake arm and the support arm”.  Applicant submits that the prior arts of Kostolecki, Page and Zeindler cannot teach the claimed washer, however, Applicant has attacked the references individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments directed toward Goto amount, simply, to an argument of non-analogous-art.  In response to applicant's argument that Goto is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Goto is reasonably pertinent to the particular problem solved.  Applicant is arguing the “substantially flat washer” composed of “high-lubricity material” and located “between the brake and the support arm” is inventive.  Examiner disagrees.  If the inventiveness of a device is based on washer technology then the “particular problem” at hand would be extremely broad.  Washers are notoriously 
Applicant’s arguments regarding the location of the claimed washer not being taught by Goto is traversed.  Goto is not relied upon to teach the location of the washer.
Page cannot teach against the use the prior art because the Examiner is not relying upon the shape of the washer of Page.  Examiner is relying on Page to teach the location of the washer.
Proctor and Forbes are not relied upon to teach the location of the washer.  Therefore, these arguments are considered traversed.  
Applicant’s arguments that none of Page, Kostolecki or Arnold teaches a flat washer composed of PTFE are traversed.  Goto is relied upon to teach the PTFE and also teaches a flat washer.  These arguments are considered traversed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostolecki-Page in view of Goto, U.S. Patent Application Publication 2004/0123720.

Kostolecki does not teach a washer comprised of a high lubricity material disposed between the brake arm and support arm.
Page clearly teaches a caster with a washer disposed between a brake arm and a support arm (see 26/27, 29, 23, figs. 2).
Goto teaches a substantially flat washer 65 comprised of a high lubricity material or with a lubricant coating (see claim 4, see paragraph [0042]).
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide a washer composed of a high-lubricity material between the brake arm and support arm of Kostolecki because washers are notoriously old and well known in the art to provide bearing surfaces between the faces of machine elements to improve seating and a washer with a lubricant coating, as taught by Goto, would reduce wear on the elements, [Claim 1].
Regarding Claim 3, see Kostolecki, fig. 2, elements 20, 22 and note bolt head.
Regarding Claim 6, see elements 44 and 54 which comprising a lever and a handle.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostolecki-Page-Goto in view of Procter, U.S. Patent 2,910,880.
Kostolecki-Page-Goto teaches the structure of the device (see rejection of Claim 1) required to perform the claimed method but is silent with regard to the specific steps of the method.

At the time of the invention it would have been obvious to one of ordinary skill in the art to perform the exact method steps claimed on the structure of Kostolecki-Page-Goto because lubrication is notoriously old and well known and loosening a nut without complete removal would prevent loss of the nut while still permitting application of lubricant to the necessary components, [Claim 9].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostolecki-Page-Goto in view of Arnold, U.S. Patent 8,038,351.
Kostolecki teaches a caster comprising a base (10), a swivel coupled to the base (14), a support arm (16) coupled to the swivel at a first support end of the support arm, and a second support end opposite the first support end, a wheel (24) rotatably coupled to the support arm at the second support end and having a hole at a radial center of the wheel, an axle (20) extending through the hole of the wheel and coupling to the support arm, a brake arm (44/54) rotatably disposed about the axle.  Kostolecki further teaches the use of a bushing (40) between the brake arm (44) and support arm (16).
Kostolecki does not teach a washer comprised of a high lubricity material disposed between the brake arm and support arm.
Page clearly teaches a caster with a washer disposed between a brake arm and a support arm (see 26/27, 29, 23, figs. 2).
Goto teaches a substantially flat washer (65) having no less than 10% by weight of polytetrafluoroethylene (see Goto paragraph [0042]).
Arnold teaches a friction reducing washer between two rotating elements and washer is made of PTFE.  See fig. 3, elements 150, 160, 170, 180 and see Col 3, Lns 4-16.
[Claim 10].

Claims 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeindler, U.S. Patent 2,068,160 in view of Page, U.S. Patent 4,336,630 and Goto, U.S. Patent Application Publication 2004/0123720.
Zeindler teaches a caster comprising a base (20), a swivel coupled to the base (3), a support arm (6) coupled to the swivel at a first support end of the support arm, and a second support end opposite the first support end, a wheel (7) rotatably coupled to the support arm at the second support end and having a hole at a radial center of the wheel, an axle (8, 12) extending through the hole of the wheel and coupling to the support arm, a brake arm (14) rotatably disposed about the axle.
Zeindler does not teach a washer disposed between the brake arm and support arm.
Page clearly teaches a caster with a washer disposed between a brake arm and a support arm (see 26/27, 29, 23, figs. 2).
Goto teaches a substantially flat washer with a lubricant coating (see claim 4).
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide Zeindler with a substantially flat washer composed of a high-lubricity [Claim 1].
Regarding Claim 2, Zeindler clearly teaches the use of lubricant, see fig. 2 and note grease nipple.  Zeindler further teaches the brake arm including first and second sides.
Zeindler is silent with regard to the extent of the lubrication.
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide Zeindler with lubrication of first and second sides of the brake arm because the brake arm is movable relative to the remaining structure because lubrication is widely known to reduce wear-and-tear on relatively moving machine parts.  Furthermore, it appears to be inherent that the lubricant would work its way onto the both sides of the brake arm through repeated use.
Regarding Claims 4, see Zeindler swivel 3, pin 19 and keepers 21, see fixed mode of swivel in fig. 4 and swivel mode (fig. 1) where the wheel is rotatable around an axis perpendicular to the base.
Regarding Claim 5, see pin 19 of Zeindler which is insertable in the swivel in keepers 21 to cause the caster wheel to selectively operate in either one of the fixed (fig. 4) and swivel (figs.1-2) mode.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeindler-Page-Goto as applied to claim 1 above, and further in view of Forbes, U.S. Patent 2,422,892.
The Zeindler-Page-Goto combination does not teach a swivel bracket with opposing first and second sides and a support pin extending from the first swivel bracket side to the second swivel bracket side.

At the time of the invention it would have been obvious to provide Zeindler-Page-Goto with a swivel bracket in the style of Forbes because that would permit disassembly for easier packing and shipping of the caster assembly, [Claim 7].
Regarding Claim 8, see support arms 14 coupled to swivel 20.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218.  The examiner can normally be reached on IFP, Typically M-Th, 8:00-6:00, regular Fr availability.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677